Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 1 of 35 PageID 762




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

SHEILA LAPHAM,

          Plaintiff,

v.                                                    Case No: 8:19-cv-02016-CEH-AAS

GOVERNMENT EMPLOYEES
INSURANCE COMPANY,

      Defendant.
___________________________________/

                                         ORDER

          This cause comes before the Court upon Plaintiff’s Motion for Summary

Judgment (Doc. 35), and Defendant Government Employees Insurance Company’s

Motion for Final Summary Judgment (Doc. 39). Each party has responded and replied

(Docs. 42, 43, 44, 45). The Court held oral argument on the motions on February 12,

2021 (Doc. 58). The Court, having considered the parties’ submissions and being fully

advised in the premises, will grant Defendant Government Employees Insurance

Company’s Motion for Final Summary Judgment and deny Plaintiff’s Motion for

Summary Judgment.

     I.      BACKGROUND

             A. Undisputed Facts 1



1
 The Court has determined the facts, which are undisputed unless otherwise noted, based on
the parties’ submissions, including declarations and exhibits, as well as the parties’ Amended
Stipulation of Agreed Material Facts Regarding the Parties’ Motions for Summary Judgment.
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 2 of 35 PageID 763




         In January of 2005, Sheila Lapham (“Plaintiff”) and her husband, Mark

Lapham (collectively, the “Laphams”), completed and signed a Government

Employees Insurance Company (“GEICO”) application for a personal umbrella

insurance policy in New Jersey. 2 Doc. 47 ¶2. This application referenced the Laphams’

home address as “9 E. Edgewood Ave., Linwood, NJ.” Id. GEICO thereafter issued

personal umbrella policy number P6017036 to the Laphams in New Jersey, which did

not contain uninsured motorist (“UM”) coverage. Id. at ¶3. The policy was renewed

annually, with the last renewal encompassing the policy period from January 14, 2016

to January 14, 2017. Id. at ¶5. The policy named the Laphams as the insureds and

contained a limit of liability in the amount of $1,000,000. Doc. 34-3 at 4. The policy,

which provided that “insurance is provided with respect to the following coverages

and limits specified where a premium is stated,” listed a premium for a “2014 Toyota,”

with      the    minimum       required     limits   of   primary     insurance     listed      as

“$300,000/$300,000/$100,000.” Id.

         The Laphams permanently relocated to Kissimmee, Florida in August of 2016.

Doc. 47 ¶6. According to GEICO’s customer service policy log (the “P-Log”), GEICO

received a change-of-address notice from the United States Postal Service on August

16, 2016. Id. at ¶7. Further, during the time of the Laphams’ permanent relocation to

Florida, Mark Lapham contacted GEICO on the Laphams’ behalf and advised of their

relocation. Id. at ¶6. The P-Log indicates that, on August 17, 2016, Mark Lapham



2
    Plaintiff was married to Mark Lapham at all times material to this action. Doc. 47 at ¶1.
                                                2
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 3 of 35 PageID 764




spoke with GEICO to transfer personal automobile and umbrella coverages to Florida

Id. at ¶8. Mark Lapham received identification cards from GEICO through e-mail

initiated with GEICO representative J. Morris, and he spoke with Laura Licul

(“Licul”), a customer service agent working in GEICO’s umbrella department. Id.

      Indeed, a P-log entry at 12:58 p.m. on August 17, 2016, indicates that

representative J. Morris e-mailed identification cards to the Laphams, confirming the

transfer of their underlying automobile coverage to Florida. Id. at ¶10. A P-log entry

sixteen minutes later from Licul confirmed the transfer of the umbrella policy from

New Jersey to Florida:




Id.

      Thus, as a result of the Laphams’ relocation, GEICO processed a state-to-state

move to Florida for the policy, which became effective on August 18, 2016. Id. at ¶9.

      GEICO sent the policy packet to the Laphams at their Florida address. Id. at

¶12. The initial Florida policy covered the policy period from August 18, 2016 to

August 18, 2017. Id. GEICO’s underwriting records do not contain a Florida personal

umbrella policy application completed by Mr. Lapham. Id. at ¶11. In providing the

umbrella application from 2006 to Plaintiff’s counsel, a GEICO representative

explained that, upon GEICO’s processing of the state-to-state move, GEICO “did not


                                          3
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 4 of 35 PageID 765




send a new umbrella application at that time.” Doc. 34-7 at 1. The policy declarations

contained an “Important Message,” which stated that “[t]his policy does not include

Uninsured or Underinsured Motorist Coverage unless endorsed above.” Id. Neither

UM coverage nor underinsured motorist coverage was endorsed in the policy. Doc.

47 ¶ 11. The policy, therefore, did not contain umbrella UM coverage. Plaintiff did not

make a claim during the August 18, 2016 to August 18, 2017 policy period. Id. at ¶14.

      On June 28, 2017, GEICO sent a policy renewal packet to Plaintiff, which

covered the policy period from August 18, 2017 to August 18, 2018. Id. at ¶15. The

packet contained a cover letter, an electronic funds transfer notification, a declarations

page, policy forms and amendments, and a blank form entitled “GEICO’s Personal

Umbrella Policy Option Form Florida Uninsured Motorists Coverage (UM)” (the

“UM Option Form”). Id. The renewal packet made $1,000,000 in UM coverage

available to Plaintiff by way of the UM Option Form:

             We offer UM Coverage at a limit of $1,000,000 for your
             GEICO’s [sic] Personal Umbrella policy. UM coverage at a limit
             of $1,000,000 on your GEICO’s [sic] Personal Umbrella policy
             is excess over the required UM coverage limits of
             $300,000/$300,000 provided by your underlying policy.

Id. at ¶16; Doc. 34-10 at 14.

      Thus, the UM Option Form offered UM coverage to the Laphams for the

umbrella policy at a limit of $1,000,000. The UM Option Form advised Plaintiff, as a

then-current Florida personal umbrella policy policyholder, in relevant part:

             IF YOU ARE A CURRENT FLORIDA PERSONAL
             UMBRELLA POLICY POLICYHOLDER, this form must be
             completed, signed and returned only if you wish to change the

                                            4
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 5 of 35 PageID 766




               UM coverage shown on your policy renewal, select UM
               coverage if you do not currently carry UM coverage, reject UM
               coverage, or if you are a current policyholder and you wish to
               continue carrying UM coverage and we have not previously
               received an option form from you.

Doc. 47 ¶16.

      Plaintiff did not return the form or otherwise request umbrella UM coverage

during the 2017-2018 policy period. Id. at ¶¶16, 18. Like the initial policy issued to the

Laphams in Florida, the renewal policy’s declarations contained an “Important

Message,” which stated that “[t]his policy does not include Uninsured or

Underinsured Motorist Coverages unless endorsed above.” Id. at ¶17. Neither

uninsured nor underinsured motorist coverage was endorsed in the policy. Id.

      Plaintiff was involved in an accident in Polk County, Florida on March 1, 2018

(the “Subject Accident”), which was during the 2017-2018 policy period of the policy.

Id. at ¶20; Doc. 10 ¶4; Doc. 18 ¶4. The policy listed the Laphams as insureds and

provided a limit of liability in the amount of $1,000,000. The policy indicated that

“insurance is provided with respect to the following coverages and limits specified

where a premium is stated.” Id. A premium was stated for a “2014 Toyota,” with the

minimum required limits of primary insurance stated as “$300,000/300,000/50,000.”

Id. The “2014 Toyota”—a 2014 Toyota Highlander—was involved in the Subject

Accident. Doc. 34-4 at 4; Doc. 34-5 at 63:24–25, 64:1–4.




                                             5
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 6 of 35 PageID 767




      Mark Lapham did not request umbrella UM coverage before the Subject

Accident. 3 Doc. 47 ¶19. Plaintiff has never requested umbrella UM coverage from

GEICO. Id. at ¶18. Following the Subject Accident, Plaintiff sought coverage under

her underlying GEICO automobile policy, as well as the umbrella policy. Id. at ¶21.

GEICO paid Plaintiff’s UM claim in full under the automobile policy, which is not at

issue in the instant action, but denied Plaintiff’s UM claim under the umbrella policy

on the basis that the policy did not contain umbrella UM coverage. Id. Thereafter,

Plaintiff initiated this action to recover excess UM coverage. Id. at ¶22.

          B. Procedural History

      In her operative complaint, Plaintiff alleges that when the umbrella policy was

issued for delivery to the Laphams in Florida on August 18, 2016, GEICO had not

complied with Section 627.727(2), Florida Statutes. Doc. 10 ¶20. As a result of this

failure, Plaintiff alleges that, at the time of the Subject Accident, the policy included

excess UM coverage in the amount of $1,000,000. Id. at ¶21. Plaintiff brings one claim

for “uninsured/underinsured motorists breach of contract” against GEICO, alleging

that she has asked GEICO to tender $1,000,000 in umbrella UM coverage available

under the policy, but GEICO has denied the existence of UM coverage under the




3
  Mark Lapham did request umbrella UM coverage under the policy almost one year later
through a form dated February 11, 2019, however. (Doc. 42 at ¶19 n.1). GEICO received the
signed form on February 18, 2019, amended the policy to include umbrella UM coverage
effective February 19, 2019, and charged a premium for this coverage. Id. The parties agree
that the umbrella UM coverage is not retroactive. Id.
                                            6
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 7 of 35 PageID 768




policy and refused to tender the $1,000,000 limits to compensate Plaintiff for damages

she sustained. Id. at ¶¶28–29.

         Upon GEICO’s unopposed request, the Court bifurcated the issue of whether

the umbrella policy provides UM coverage from the issue of liability and damages,

instructing the parties to proceed on the coverage issue under the Case Management

and Scheduling Order. Doc. 23 at 1; Doc. 26 at 5.

   II.      LEGAL STANDARD

         Summary judgment is appropriate when the pleadings, depositions, answers to

interrogatories, and admissions on file, with the affidavits, show there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

The moving party bears the initial burden of stating the basis for its motion and

identifying those portions of the record demonstrating the absence of genuine issues of

material fact. Celotex, 477 U.S. at 323; Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256,

1259–60 (11th Cir. 2004). That burden can be discharged if the moving party can show

the court that there is “an absence of evidence to support the nonmoving party’s

case.” Celotex, 477 U.S. at 325.

         When the moving party has discharged its burden, the nonmoving party must

then designate specific facts showing that there is a genuine issue of material fact. Id. at

324. Issues of fact are “genuine only if a reasonable jury, considering the evidence

present, could find for the nonmoving party,” and a fact is “material” if it may affect

the outcome of the suit under governing law. Anderson v. Liberty Lobby, Inc., 477 U.S.
                                             7
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 8 of 35 PageID 769




242, 248–49 (1986). In determining whether a genuine issue of material fact exists, the

court must consider all the evidence in the light most favorable to the nonmoving

party. Celotex, 477 U.S. at 323. But, a party cannot defeat summary judgment by

relying on conclusory allegations. See Hill v. Oil Dri Corp. of Ga., 198 F. App’x 852, 858

(11th Cir. 2006). Summary judgment should be granted only if “the record taken as a

whole could not lead a rational trier of fact to find for the non-moving party.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “The court

need consider only the cited materials, but it may consider other materials in the

record.” Fed. R. Civ. P. 56(c)(3).

       The standard of review for cross-motions for summary judgment does not differ

from the standard applied when only one party files a motion, but simply requires a

determination of whether either of the parties deserves judgment as a matter of law on

the facts that are not disputed. Am. Bankers Ins. Grp. v. United States, 408 F.3d 1328,

1331 (11th Cir. 2005). The Court must consider each motion on its own merits,

resolving all reasonable inferences against the party whose motion is under

consideration. Id. The Eleventh Circuit has explained that “[c]ross-motions for

summary judgment will not, in themselves, warrant the court in granting summary

judgment unless one of the parties is entitled to judgment as a matter of law on facts

that are not genuinely disputed.” United States v. Oakley, 744 F.2d 1553, 1555 (11th Cir.

1984) (quoting Bricklayers Int’l Union, Local 15 v. Stuart Plastering Co., 512 F.2d 1017 (5th

Cir. 1975)). Cross-motions may, however, be probative of the absence of a factual



                                             8
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 9 of 35 PageID 770




dispute where they reflect general agreement by the parties as to the controlling legal

theories and material facts. Id. at 1555–56.

   III.   ANALYSIS

       In seeking summary judgment, Plaintiff argues that section 627.727(2), Florida

Statutes, required GEICO to make UM coverage available to Plaintiff “in the

application” up to the bodily injury liability limits of the umbrella policy, as the policy

was issued for delivery to Plaintiff in Florida. Doc. 35 at 5. Plaintiff claims that

GEICO’s failure to do so rendered that coverage a part of the policy by operation of

law. Id. Plaintiff’s argument relies heavily on the Florida Supreme Court’s decision in

Strochak v. Federal Insurance Company, 717 So. 2d 453 (1998). GEICO, on the other

hand, argues that it substantially complied with section 627.727(2) when it made

$1,000,000 in umbrella UM coverage available to Plaintiff in June of 2017. Doc. 39 at

5–9. GEICO claims that accepting Plaintiff’s argument would result in Plaintiff

effectively receiving free umbrella UM coverage forever, after GEICO’s substantial

compliance with its statutory obligations. Id.

       The Court will (A) review section 627.727 of the Florida Statutes and (B)

analyze Strochak and GEICO’s failure to provide umbrella UM coverage before (C)

examining the argument for substantial compliance and other arguments. For the

reasons set forth below, GEICO is entitled to summary judgment.

          A. Section 627.727(2), Florida Statutes

       In enacting Florida’s UM statute, section 627.727 of the Florida Statutes, the

Florida Legislature aimed to provide broad protection for Florida citizens against
                                            9
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 10 of 35 PageID 771




 uninsured motorists. Travelers Commercial Ins. Co. v. Harrington, 154 So. 3d 1106, 1110

 (Fla. 2014) (quoting Salas v. Liberty Mut. Fire Ins. Co., 272 So. 2d 1, 5 (Fla. 1972)). The

 Legislature has amended the statute numerous times throughout the decades following

 its enactment, making particularly significant amendments in the 1980s, leading one

 Florida court to observe, “The relationship between the UM statute and the Florida

 Legislature is similar to that between a fragile beach and a hurricane, except the annual

 storm season in the legislature arrives a few months earlier.” Quirk v. Anthony, 563 So.

 2d 710, 713 (Fla. 2d DCA 1990), approved and remanded sub nom., Travelers Ins. Co. v.

 Quirk, 583 So. 2d 1026 (Fla. 1991). Two subsections of section 627.727(2) are relevant

 for the Court’s present analysis: subsection (1) and subsection (2). The genesis of

 subsection (2) in its current form stems from the Legislature’s substantial amendments

 to section 627.727 in 1984. 4 See O'Brien v. State Farm Fire & Casualty Co., 999 So. 2d

 1081, 1087 (Fla. 1st DCA 2009). At that time, the Legislature “explicitly exempted


 4
     The Legislature amended subsection (2) as follows:

                 (2) (a) The limits of uninsured motorist coverage shall be not less
                 than the limits of bodily injury liability insurance purchased by
                 the named insured, or such lower limit complying with the rating
                 plan of the company as may be selected by the named
                 insured. The limits set forth in this subsection and the provisions of
                 subsection (1) requiring uninsured motorist coverage to be provided in
                 every motor vehicle policy delivered or issued for delivery in this state,
                 shall not apply to any policy which does not provide primary liability
                 insurance which includes coverage for liabilities arising from the
                 maintenance, operation, or use of a specifically insured motor vehicle.
                 However, the insurer issuing such policies shall make available as a part
                 of the application, and at the written request of the insured, limits up to
                 the bodily injury liability limits contained in such policies ....

 O'Brien, 999 So. 2d at 1087–88 (emphasis and alterations in original).
                                                     10
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 11 of 35 PageID 772




 policies which do not provide primary liability insurance for specifically insured motor

 vehicles from the requirements set forth in subsection (1).” Id.

       While section 627.727(2) serves as the basis for Plaintiff’s claim, section

 627.727(1) provides helpful context in the course of the analysis. That subsection

 provides, in relevant part:

              No motor vehicle liability insurance policy which provides
              bodily injury liability coverage shall be delivered or issued for
              delivery in this state with respect to any specifically insured or
              identified motor vehicle registered or principally garaged in this
              state unless uninsured motor vehicle coverage is provided therein
              or supplemental thereto for the protection of persons insured
              thereunder who are legally entitled to recover damages from
              owners or operators of uninsured motor vehicles because of
              bodily injury, sickness, or disease, including death, resulting
              therefrom. However, the coverage required under this section is
              not applicable when, or to the extent that, an insured named in
              the policy makes a written rejection of the coverage on behalf of
              all insureds under the policy.

                                             ...

              Unless an insured, or lessee having the privilege of rejecting
              uninsured motorist coverage, requests such coverage or requests
              higher uninsured motorist limits in writing, the coverage or such
              higher uninsured motorist limits need not be provided in or
              supplemental to any other policy which renews, extends,
              changes, supersedes, or replaces an existing policy with the same
              bodily injury liability limits when an insured or lessee had
              rejected the coverage.

                                             ...

              The rejection or selection of lower limits shall be made on a form
              approved by the office.

 Fla. Stat. § 627.727(1).

       Thus, subsection (1) governs only motor vehicle liability insurance policies that

 provide “bodily injury liability coverage . . . with respect to any specifically insured or

                                             11
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 12 of 35 PageID 773




 identified vehicle registered or principally garaged” in Florida. Id. UM coverage must

 be provided “therein or supplemental thereto” these types of policies, but an insured

 named in the policy may reject this coverage. Id. An insured may also select limits of

 UM coverage lower than his or her bodily injury liability limits. Id. “Subsection (1)

 provides the specific form a written rejection of uninsured motorist coverage (or

 selection of lower uninsured motorist coverage limits than the bodily injury limits

 provided in the policy) must take,” and, further on in the statute, “establishes a

 conclusive presumption that an insured who signs the form has made ‘an informed,

 knowing rejection of coverage or election of lower limits on behalf of all insureds.’”

 O'Brien, 999 So. 2d at 1084 (quoting Fla. Stat. § 627.727(1)).

       On the other hand, section 627.727(2) provides:

              The limits of uninsured motorist coverage shall be not less than
              the limits of bodily injury liability insurance purchased by the
              named insured, or such lower limit complying with the rating
              plan of the company as may be selected by the named insured.
              The limits set forth in this subsection, and the provisions of
              subsection (1) which require uninsured motorist coverage to be
              provided in every motor vehicle policy delivered or issued for
              delivery in this state, do not apply to any policy which does not
              provide primary liability insurance that includes coverage for
              liabilities arising from the maintenance, operation, or use of a
              specifically insured motor vehicle. However, an insurer issuing such
              a policy shall make available as a part of the application for such policy,
              and at the written request of an insured, limits up to the bodily injury
              liability limits contained in such policy or $1 million, whichever is less.

 Fla. Stat. § 627.727(2) (emphasis added).

       “Subsection (2) explicitly provides that the requirements of subsection (1) do

 not apply to non-primary policies.” O’Brien, 999 So. 2d at 1084. Subsection (2) applies

 to umbrella policies, while subsection (1) is inapplicable to umbrella policies. See Quirk,

                                                  12
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 13 of 35 PageID 774




 583 So. 2d at 1026 (“[W]e agree that [section 627.727(2)] requires an issuer of an

 umbrella policy to notify an applicant of the availability of UM coverage.”); Tres v.

 Royal Surplus Lines Ins. Co., 705 So. 2d 643, 645 (Fla. 3d DCA 1998) (noting that section

 627.727(2) deals with non-primary policies and “differs substantially from section

 627.727(1), which deals with primary policies”); Weesner v. United Servs. Auto. Ass’n,

 711 So. 2d 1192, 1193 (Fla. 5th DCA 1998) (finding subsection (1) “inapplicable to

 non-primary policies such as the umbrella policy,” but finding subsection (2)

 applicable); see also Birmingham Fire Ins. Co. of Pa. v. Comcar Indus., Inc., 551 F. Supp.

 2d 1340, 1343 (M.D. Fla. 2008) (stating than an umbrella policy is “a true excess

 policy, and thus, it is excess over any primary policies”), clarified on denial of

 reconsideration, No. 8:07-cv-762-T-24MSS, 2008 WL 2370141 (M.D. Fla. June 6,

 2008).

          Thus, under section 627.727(2), an insurer who issues an excess or umbrella

 policy must “‘make available as a part of the application for such policy, and at the

 written request of an insured,’ uninsured motorist coverage in an amount equal to the

 bodily injury limits contained in the policy or one million dollars.” O’Brien, 999 So. 2d

 at 1083 (quoting Fla. Stat. § 627.727(2)). One Florida court has interpreted the statute

 as simply requiring an excess or umbrella insurer to offer an opportunity to obtain UM

 coverage to the insured on the basis that “to make available” serves as a definition for

 the word “offer.” Nieves v. N. River Ins. Co., 49 So. 3d 810, 814 (Fla. 4th DCA 2010);

 see Zamora v. Ace Am. Ins. Co., 830 F. App’x 296, 298 (11th Cir. 2020) (“Florida courts

 have interpreted ‘make available’ in § 627.727(2) as meaning ‘to offer,’ and we
                                            13
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 14 of 35 PageID 775




 agree.”). Further, the statute does not define “application,” but one district judge of

 this Court recently recognized that “the plain meaning of the word recognizes the

 importance of timing of the offer of UM coverage by expressly requiring it to be a part

 of the application for coverage and prior to the purchase and delivery of the umbrella

 policy.” Rodriguez v. Geico Gen. Ins. Co., No. 6:19-cv-1862-PGB-GJK (M.D. Fla.), Doc.

 145 at 7 (original emphasis removed) (internal quotation marks omitted).

       More broadly, courts have construed the statute as requiring notification of the

 availability of UM coverage to the applicant. For example, in Travelers Insurance

 Company v. Quirk, the Florida Supreme Court held that section 627.727(2) “requires an

 insurer of an umbrella policy to notify an applicant of the availability of UM

 coverage.” 583 So. 2d at 1029. Similarly, in Tres v. Royal Surplus Lines Insurance

 Company, the Third District Court of Appeal held that “[b]asically it only requires an

 issuer of a non-primary policy to notify an applicant of the availability of UM

 coverage.” 705 So. 2d at 645. Indeed, the “ultimate intention” of section 627.727(2) is

 “making known to the insured the availability of non-primary UM coverage” so that

 the insured can “make a choice.” Id.

           B. Strochak and Failure to Provide Umbrella UM Coverage

       In moving for summary judgment, Plaintiff relies on the Florida Supreme

 Court’s decision in Strochak v. Federal Insurance Company, 717 So. 2d 453 (1998), to

 argue that GEICO’s failure to offer UM coverage to Plaintiff under section 627.727(2)




                                           14
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 15 of 35 PageID 776




 operates to render such coverage part of the policy by operation of law. The Court

 begins with an overview of Strochak before turning to Plaintiff’s remaining arguments.

                  i. Strochak

        In Strochak, the Eleventh Circuit Court of Appeals certified a question to the

 Florida Supreme Court, which reframed the question as follows:

              Whether an excess carrier has a duty to make available the
              uninsured motorists (UM) coverage required by section
              627.727(2), Florida Statutes (Supp. 1990), to an insured
              under an existing policy on vehicles which had never been
              registered or principally garaged in Florida when any
              vehicle, covered or subsequently added, first becomes
              registered or principally garaged in Florida and when the
              policy is delivered or issued for delivery in Florida.

 717 So. 2d at 454.

       Rita Strochak suffered injuries when she was struck by a “phantom vehicle” in

 1992. Id. In 1985, long before the automobile accident, Ms. Strochak’s husband

 applied for a primary liability policy and an excess liability policy in New Jersey. Id.

 During the application process in New York, he executed a written rejection of excess

 UM coverage. Id. The insurer thereafter issued an excess policy, effective June 17,

 1985, which covered two residences maintained by the Strochaks: a co-op in New

 Jersey, which was listed at the primary residence, and a house located in Florida. Id.

 The excess policy also covered three vehicles, including the Lincoln automobile

 involved in the accident. At the time when the insurer issued the excess policy, none

 of the vehicles were registered or principally garaged in Florida; the Lincoln was

 registered in New York and principally garaged in New Jersey. Id.


                                           15
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 16 of 35 PageID 777




       Ms. Strochak’s husband died in October of 1987. Id. Shortly thereafter, Ms.

 Strochak purchased the Lincoln from the Strochaks’ business and had it shipped to

 Florida. Id. In March of 1989, Ms. Strochak registered the Lincoln in Florida. She also

 obtained a primary automobile liability policy from the insurer for the Lincoln, which

 listed a Florida address as her address. Id.

       For the 1989 renewal of the excess policy, although Mr. Strochak had died, the

 insurer mailed a “Masterpiece” policy addressed to him at the New Jersey residence.

 Id. Included with the policy was a letter that explained the newly created Masterpiece

 program; the Masterpiece policy sent to Mr. Strochak in 1989 replaced all excess

 policies held by him. Id.

       Significantly, in June of 1990, the Lincoln, now registered and principally

 garaged in Florida, was added to the Masterpiece policy. Id. In June of 1992, the

 Masterpiece policy was renewed, listing the Lincoln as being garaged in Florida. Id. In

 November of 1992, when this renewed Masterpiece policy was in effect, the accident

 occurred. Id. Ms. Strochak sued the insurer, seeking excess UM benefits under the

 excess policy and claiming entitlement under section 627.727(2). Id.

       In a plurality opinion, the court first rejected the insurer’s argument that Florida

 law did not apply under Florida’s choice of law rules because the policy was executed

 in New Jersey. Id. at 455. The court explained that, unlike another case in which the

 court found another jurisdiction’s law to apply where the insurer was unaware of the

 insured’s move or connection to Florida, the insurer in Strochak knew of Ms.



                                            16
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 17 of 35 PageID 778




 Strochak’s move and connection in Florida, as the Lincoln was registered in Florida,

 principally garaged in Florida, and added to the Masterpiece policy in 1990, which

 contained Florida policy terms and signatures and was sent to Ms. Strochak’s Florida

 address. Id. The court also recognized that, when compared to the 1985 policy, the

 1990 policy provided different coverage and was issued in the name of a different

 insured—Ms. Strochak. Id. As such, the court concluded that the 1990 Masterpiece,

 which provided excess liability coverage for the Lincoln, was not the same policy that

 was issued and delivered in New Jersey in 1985. Id. On this basis, the court presumed

 that the parties bargained for, and were familiar with, Florida law. Id.

       Turning to the issue of whether section 627.727(2) requires insurers of excess

 policies to offer excess UM coverage to insureds when a vehicle, covered or

 subsequently added, first becomes registered or principally garaged in Florida, the

 court rejected the insurer’s argument that, because no application was generated after

 1985, it had no obligation to offer excess UM coverage to Ms. Strochak. Id. The court

 held that the duty to offer excess UM coverage was created in June of 1990, “when

 the excess motor vehicle liability policy was first delivered in Florida and included

 coverage” for the Lincoln. Id. Although an insurer’s representative testified that

 coverages were changed through a worksheet, which represented a departure from pre-

 Masterpiece policy practice in which the insurer required an application any time a

 new coverage was requested, the court explained that whether the new coverage for

 the Lincoln may have been added via a worksheet rather than an application was a

 “distinction without a difference.” Id. The court highlighted that, as of June of 1990,
                                            17
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 18 of 35 PageID 779




 the insurer was aware of the location of the risk and “had a duty under the statute to

 offer [Ms. Strochak] UM coverage in an amount equal to the liability limits of the 1990

 Masterpiece excess policy.” 5 Id. at 455–56. Consequently, the court answered the

 reframed question in the affirmative. Id. at 456. Thus, the Strochak court “held that the

 insurer was required under Florida law to offer excess uninsured motorist benefits in

 1990, when it first delivered the new policy covering the car in Florida.” State Farm

 Mut. Auto. Ins. Co. v. Roach, 945 So. 2d 1160, 1167 (Fla. 2006).

        Plaintiff argues that, like Strochak, the duty for GEICO to offer excess UM

 coverage to Plaintiff was created when “the Florida Umbrella Policy” was first

 delivered to the Laphams in Florida “and included coverage for the Florida-registered

 vehicle [Plaintiff] was driving when she was injured in the crash.” Doc. 35 at 8. There

 is no dispute that, upon the Laphams’ move to Florida, GEICO “processed” a state-

 to-state move for the umbrella policy, which GEICO had initially issued to the

 Laphams in New Jersey, nor is there any dispute that, like Strochak, the Laphams did

 not complete an application upon the processing of this state-to-state move. Indeed,

 the parties agree that GEICO’s underwriting records do not contain a Florida personal

 umbrella policy application completed by Mr. Lapham, and GEICO’s representative

 confirmed that, upon the processing of the state-to-state move, GEICO “did not send

 a new umbrella application at that time.” Doc. 34-7 at 1.




 5
  In 1992, the Legislature added “or $1 million, whichever is less” to the end of final sentence
 of Section 627.727(2). Fla. Stat. § 627.727(2) (Supp. 1992).
                                               18
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 19 of 35 PageID 780




        As the above analysis of Strochak demonstrates, the plurality found that the 1990

 Masterpiece policy differed from the policy that had been issued to Mr. Strochak in

 1985, for which he had signed a written rejection of UM coverage, because the

 Masterpiece policy provided a different policy number from the 1985 excess policy,

 was issued to a different named insured than the 1985 policy, and contained different

 terms than the 1985 policy. On this basis, the court held that Florida law applied,

 evaluated the insurer’s duty under section 627.727(2), and found that the insurer’s duty

 to offer excess coverage for the Masterpiece policy, which differed from the 1985

 policy, was created when the policy was first delivered in Florida and included

 coverage for the Lincoln automobile involved in the subsequent accident. 6 In such

 instance, even though there was no “application,” the insurer had a duty. Here, as

 discussed, a state-to-state move was simply “processed” for the policy. In seeking to

 analogize this action to Strochak, Plaintiff does not address whether, following the

 processing of the state-to-state move, the policy, which was effective from only August

 18, 2016 to August 18, 2017, constituted the same policy or a different policy.

 However, GEICO has not made any argument that Florida law does not apply. The

 Court therefore does not find Strochak to be distinguishable on this basis.




 6
   Florida’s First District Court of Appeal articulated this point in O’Brien: “Although the
 certified question in Strochak referred . . . to an insurer’s duty under an existing excess policy,
 the plurality concluded that ‘the 1990 Masterpiece policy that provided excess liability
 coverage for the 1984 Lincoln was not the same policy that was issued and delivered in New Jersey
 in 1985 . . . .’” 999 So. 2d at 1086 (emphasis in original).
                                                 19
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 20 of 35 PageID 781




       Regardless, a significant distinction between Strochak and this case exists. As

 GEICO highlights, the insurer in Strochak did not make available UM coverage at any

 time after the excess policy was issued and delivered in Florida. Doc. 39 at 8. Here,

 the parties agree that GEICO sent a renewal policy packet to Plaintiff on June 28,

 2017, which contained the UM Option Form. Doc. 47 ¶¶15–16; Doc. 34-10 at 14. The

 parties agree that this form made available $1,000,000 in UM coverage to Plaintiff. In

 the form, GEICO clearly offered “UM Coverage at a limit of $1,000,000 for your

 GEICO’s [sic] Personal Umbrella policy.” Doc. 34-10 at 14. The policy also had a

 limit of liability in the amount of $1,000,000. Although Plaintiff counters that this

 distinction is insignificant because Strochak “does not address whether the insurer

 made the insured aware of the availability of excess UM coverage,” she also supplies

 a copy of the insurer’s answer brief to the Eleventh Circuit to argue that Ms. Strochak

 received a letter and a “Notice of Uninsured Motorist Options” that “explained the

 availability of optional excess uninsured motorist coverage.” Doc. 43 at 4 (internal

 quotation marks omitted). GEICO replies that Plaintiff’s argument mischaracterizes

 the timeline of the insurer’s UM coverage offers in Strochak. Doc. 45 at 2.

       Of course, relying on one brief submitted to a court to determine the factual

 background of a case is problematic, as parties often set forth their own

 characterizations of the facts in their briefs. The answer brief’s factual statement

 section underscores this point, as the insurer found “it necessary to correct and clarify

 the statement of facts provided by” Ms. Strochak regarding the policies, given that her

 initial brief contained factual assertions which were “simply not supported by the
                                            20
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 21 of 35 PageID 782




 record.” Doc. 43-1 at 5. Thus, the answer brief is an unreliable source for determining

 the facts of Strochak. Notwithstanding this unreliability, a review of the answer brief

 does not support Plaintiff’s argument. 7

                   ii. Effect of Failure to Make UM Coverage Available

        What effect, then, does GEICO’s subsequent offer of umbrella UM coverage

 have on GEICO’s purported failure to offer such coverage upon delivery? Plaintiff’s

 response is simple: no effect whatsoever. Plaintiff contends that “[w]here, as here, an

 excess or umbrella insurer fails to offer uninsured motorist coverage as required by

 section 627.727(2), the coverage becomes part of the policy by operation of law.” Doc.

 35 at 8. Plaintiff argues that “GEICO is not entitled to cure its initial failure” to comply

 with section 627.727(2) and “[a]ffect a change in the availability of UM coverage under


 7
   According to the answer brief, for the 1989-1990 renewals, the insurer made several
 marketing changes, which included renaming several of its policies as “Masterpiece” policies.
 Doc. 43-1 at 8. “When a policy was renewed under the Masterpiece name, the named insured
 received a letter explaining the new name of the policies,” and this letter additionally
 explained “the availability of optional excess uninsured motorists coverage.” Id. In the
 context of discussing these renewals, the answer brief represents that Ms. Strochak “received
 this Notice of Uninsured Motorists Options with her June 17, 1989 renewal.” Id. No other
 occasions are mentioned. However, the plurality opinion in Strochak noted that the “1989
 renewal of the excess policy” was addressed to Mr. Strochak in New Jersey and explained the
 “newly created Masterpiece program.” 717 So. 2d at 454. More importantly, the Strochak
 plurality explained that the excess policy was not delivered in Florida until June of 1990 (and
 the Lincoln was not added to the Masterpiece policy until June of 1990). Id. at 454–55.
 According to the plurality, the insurer’s duty to offer excess UM coverage under section
 627.727(2) was created only in June of 1990—long after June of 1989—when the excess motor
 vehicle liability policy was first delivered to Florida and included coverage for the Lincoln.
 Thus, any attempt by the insurer in Strochak to offer UM coverage in June of 1989, prior to
 the creation of the duty under Florida law, is distinguishable from the instant action. Finally,
 although the answer brief represents that Ms. Strochak “admitted that she was aware at least
 since the time that she purchased the car rental business in 1992 of the purpose and nature of
 uninsured motorists coverage,” this assertion does not indicate that Ms. Strochak was aware
 of an excess or umbrella insurer’s duty under Florida law to offer UM coverage.
                                               21
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 22 of 35 PageID 783




 the policy as a matter of law by including an option form buried in a subsequent

 renewal packet.” Id. at 12 (emphasis added). These arguments fall short.

        In seeking to hold GEICO to provide umbrella UM coverage, Plaintiff relies

 principally on Ferreiro v. Philadelphia Indemnity Insurance Company, 816 So. 2d 140 (Fla.

 3d DCA 2002). In Ferreiro, the appellant purchased an optional “Rental Supplemental

 Liability Insurance Excess Policy” from the appellee-insurer when she rented an

 automobile from Budget-Rent-A-Car. Id. at 140. The appellant was the insured under

 the policy, which provided $1,000,000 in limits of liability insurance. Id. No UM

 benefits were made available to the appellant, the policy specifically excluded UM

 benefits, and the written policy was not provided to the plaintiff. Id. at 141. Soon after

 renting the automobile, the appellant was serious injured in an accident with an

 uninsured motorist. Id. The appellant thereafter brought a declaratory judgment

 action, claiming the right to UM coverage because of the defendant’s violation of

 627.727(2). Id. The trial court held that the fact that section 627.727(1) did not require

 Budget, as a self-insured rental company, to offer or provide primary UM coverage on

 the short term rental negated the obligation of the carrier under section 627.727(2) to

 offer that coverage. Id.

        The Third District Court of Appeal reversed, finding that the lack of such a

 requirement under 627.727(1) to offer or provide UM coverage on the short term rental

 “ha[d] nothing to do with” the carrier’s obligation under section 627.727(2) to offer

 that coverage. Id. The court articulated that “excess coverage may arise by statutory

 requirement, even when no underlying or primary UM coverage exists at all,” and,
                                            22
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 23 of 35 PageID 784




 “[i]n any event, the statute provides for no such exception,” but requires that the

 protection be provided, “particularly in view of the often expressed Florida public

 policy in favor of UM coverage.” Id. The court also explained:

               Our conclusion is based simply upon the clear requirements
               of the statute, which apply directly to the present set of facts,
               and a long, uninterrupted chain of Florida cases which say
               that the failure of any motor vehicle insurer, specifically
               included an excess or even an umbrella carrier, to abide by
               pertinent statutory requirements concerning offers or
               provisions of UM protection results in its being held to that
               coverage.

 Id.

        As GEICO points out, unlike the instant action, UM coverage under the excess

 policy was never made available to the appellant in Ferreiro. Doc. 42 at 7. Further, the

 “long, uninterrupted chain of Florida cases” standing for the proposition that an

 umbrella carrier’s failure to abide by “pertinent statutory requirements concerning

 offers or provisions of UM protection results in its being held to that coverage” are

 distinguishable or do not discuss umbrella insurers being held to coverage. 8 Therefore,


 8
   With the exception of Glens Falls Insurance Company v. Russell, none of the cases cited by the
 Ferreiro court involve a subsequent offer of UM coverage to an insured. In Glens Falls, the
 insured loaned his vehicle to the appellees, who were involved in an accident in September of
 1983. 527 So. 2d 228, 229 (Fla. 4th DCA 1988). The carrier notified the insured only a few
 weeks prior to the 1983 accident, which was “several years” after the insured’s purchase of
 his umbrella policy, that “he could obtain uninsured motorist protection within the limits of
 his umbrella policy and that his $100,000 uninsured motorist policy could be increased.” Id.
 On appeal nearly five years later, the Fourth District Court of Appeal held that “[w]ithout
 proper notification of such offer of UM coverage on the excess policy, an insured is entitled
 to the liability insurance as uninsured motorist coverage.” Id. However, in making this
 conclusion regarding the excess policy, the court cited to section 627.727(1) as it existed prior
 to the Legislature’s 1984 amendments. Significantly, “[a] key amendment to section 627.727
 occurred in 1984, when the legislature substantially rewrote subsections (1) and (2), and for
 the first time explicitly exempted policies which do not provide primary liability insurance for
                                                23
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 24 of 35 PageID 785




 Plaintiff’s argument that the Court must find that any failure by GEICO to offer UM

 coverage under 627.727(2) results in the coverage becoming part of the policy by

 operation of law is unavailing.

        Plaintiff further claims that “GEICO is not entitled to cure its initial failure” to

 comply with section 627.727(2) “and [a]ffect a change in the unavailability of UM

 coverage under the policy as a matter of law by including an option form buried in a

 subsequent renewal packet.” Doc. 35 at 12 (emphasis added). Plaintiff relies on Adams

 v. Aetna Casualty & Surety Company, 574 So. 2d 1142 (Fla. 1st DCA 1991), for this

 proposition. GEICO distinguishes Adams on the basis that the insurer’s obligation in

 Adams differs from GEICO’s obligation under section 627.727(2) to “make available”

 UM coverage to Plaintiff. Doc. 42 at 7–8. The Court agrees with this distinction.

        Adams involved primary policies and the written rejection requirement under

 section 627.727(1) before the Legislature’s 1984 amendments to section 627.727. As

 one other court explained, “section 627.727(2), which deals with non-primary policies

 . . . differs substantially from section 627.727(1), which deals with primary policies as



 specifically insured motor vehicles from the requirements set forth in subsection (1).” Nieves,
 49 So. 3d at 813 (emphasis added) (internal quotation marks omitted). The 1984 amendments
 “limit[ed] the applicability of the written rejection and minimum limit requirements to
 policies providing primary liability coverage for a motor vehicle.” O’Brien, 999 So. 2d at 1088
 (quoting Hooper v. Zurich Ins. Co., 789 So. 2d 368, 369–70 (Fla. 2d DCA 2001)). “Therefore,
 such requirements would not apply to excess or umbrella-type policies which may cover
 specific vehicles . . . .” Id. (quoting Hooper, 789 So. 2d at 369–70). Thus, the law presently
 treats umbrella carriers differently from primary carriers and, although Ferreiro relies upon the
 statute following the 1984 amendments, UM coverage under the excess policy was never
 made available to the appellant.



                                                24
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 25 of 35 PageID 786




 involved in . . . Adams . . .” Tres, 705 So. 2d at 645. In Adams, the appellant was an

 insured under two policies of automobile insurance issued to his father: an Aetna

 policy that insured two automobiles and set forth limits of coverage at $100,000 for

 bodily injury liability insurance and $10,000/$20,000 for UM/UIM insurance; and a

 Standard Fire policy that insured the appellant’s automobile and included limits of

 $100,000 for bodily injury liability coverage and $10,000/$20,000 for UM/UIM

 coverage. 574 So. 2d at 1144. The Aetna policy was issued on November 1, 1978, and

 renewed annually thereafter, while the Standard Fire policy was issued on May 1,

 1981, and also renewed annually thereafter. Id. The appellant was struck by a car on

 May 7, 1983. Id. The appellant sued Aetna, asserting a claim for UM/UIM coverage

 equal to the limits of the liability coverage under each policy and contending that his

 father, as named insured, did not make an informed and knowing rejection or selection

 of the UM/UIM limits lower than the liability limits in each policy. Id.

       The First District Court of Appeal reversed the trial court’s directed verdict and

 remanded for a new trial, finding that disputed material issues of fact concerning the

 sufficiency of the appellant’s father’s rejection of UM/UIM limits under section

 627.727(1) remained for resolution by a jury. Id. The court noted that the renewal of

 the policies in November of 1982 and May of 1983, the last renewals immediately

 preceding the accident, were governed by the 1982 version of section 627.727(1), but

 also observed that the Legislature amended section 627.727(1), effective October 1,

 1982, to require the rejection of UM/UIM covered in the statute be in writing. Id. at

 1146. The court explained that when the policies were renewed after October 1, 1982,
                                           25
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 26 of 35 PageID 787




 they became new contracts required to conform to the newly-amended law “and

 Aetna’s obligations and [the appellant’s father’s] correlative rights regarding statutorily

 required UM/UIM coverage necessarily became an inherent part of the renewal

 policy.” Id. at 1148. Thus, “Aetna could avoid the statutorily-required UM/UIM limits

 in [the appellant’s father’s] policies only by obtaining a valid written rejection conforming to

 the requirements of the statute at the next renewal of each policy following October 1,

 1982 . . . .” Id. (emphasis added).

        However, the court explained, Aetna “adduced no evidence to prove it even

 undertook to obtain validly signed written rejections or selections of lower limits” from

 the appellant’s father, but instead proved “only that it had sent appropriate notices of

 available UM/UIM coverage to [the appellant’s father] with the premium notices and

 that the forms so enclosed for requesting UM/UIM limits higher than those specified

 on the face of each original policy were not returned” by the appellant’s father. Id.

 Critically, the court explained that the brochures did not inform the appellant’s father

 of Aetna’s statutory obligation under section 627.727(1) either to obtain a written

 rejection of the statutorily required UM/UIM coverage or renew the policy with

 UM/UIM limits coextensive with the liability limits; they merely advised that he could

 choose to change the UM/UIM limits if he desired. Id. at 1148–49. In addressing

 waiver, the court found that applying the statute to the facts that could be found by a

 jury and finding waiver “would completely emasculate the obvious statutory scheme.”

 Id. at 1153. The court articulated that doing so would authorize an insurer “guilty of

 unlawfully issuing policies in direct violation of the statute to avoid the consequences
                                               26
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 27 of 35 PageID 788




 dictated by the statutory language through the simple expedient of mailing out

 brochures such as the ones sent to” the appellant’s father. Id. Giving this effect to the

 statute, the court warned, would revert the law as it existed prior to the Legislature’s

 enactment of section 627.727 and “bind an insured to the facial limits of a policy

 delivered to and accepted by an insured without objection to the stated UM limits.” Id.

 (emphasis added). Finally, the court concluded that upholding waiver would “prompt

 the very evil sought to be cured by the amended legislative requirement of a valid written

 rejection of statutorily required UM/UIM coverage.” Id. (emphasis added).

       Therefore, the Adams court’s holding was grounded in the language of section

 627.727(1), prior to the Legislature’s 1984 amendments. The case involved primary

 policies and the holding was tailored to the written rejection requirement under section

 627.727(1). In contrast, section 627.727(2) does not currently require an insured to

 make a written rejection of excess or umbrella UM coverage; it requires only an excess

 or umbrella carrier to “‘make available as part of the application for such policy, and

 at the written request of an insured,’ uninsured motorist coverage in an amount equal

 to the bodily injury limits contained in the policy or one million dollars.” O’Brien, 999

 So. 2d at 1083 (quoting Fla. Stat. § 627.727(2)). This distinction also separates the

 brochures in Adams, which advised the appellant’s father only that he could choose to

 change his UM/UIM coverage for non-umbrella policies, from the UM Option Form

 here. The parties do not dispute that this form made $1,000,000 in UM coverage

 available to Plaintiff or that Plaintiff did not return the form or otherwise request

 coverage during the 2017-2018 policy period. Plaintiff admits that Adams addresses “a
                                            27
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 28 of 35 PageID 789




 different section of 627.727,” but asserts, without further support, that “the premise

 should apply to umbrella coverages as well.” Doc. 43 at 13. The Court disagrees.

 Consequently, Plaintiff’s argument that GEICO may not cure an initial failure to

 comply with section 627.727(2) and affect a change in UM coverage under the policy

 by providing the UM Option Form fails. 9

        Based on the foregoing analysis, notwithstanding the absence of any genuine

 issue as to any material fact, Plaintiff has not demonstrated that she is entitled to

 judgment as a matter of law. Therefore, Plaintiff’s Motion for Summary Judgment is

 due to be denied.

            C. “Substantial Compliance” and Other Arguments

        In moving for summary judgment, GEICO argues that it substantially complied

 with section 627.727(2) by making $1,000,000 in umbrella UM coverage available to

 Plaintiff with the renewal policy. Doc. 35 at 5–9. GEICO also makes a policy

 argument that accepting Plaintiff’s argument on motion for summary judgment would

 effectively give Plaintiff free UM coverage forever. For the reasons articulated below,

 GEICO’s Motion for Final Summary Judgment is due to be granted.



 9
   Plaintiff also argues that, in accordance with Adams, the insurer must establish that the
 insured gained actual knowledge of his or her statutory rights under § 627.727 and then
 waived those rights. Doc. 36 at 12. Plaintiff claims that the record lacks any evidence that
 Plaintiff was aware of the UM Option Form in the renewal packet. Id. The Adams court stated
 that, for the insurer to prevail on its waiver defense, it was required to prove that it sent the
 brochures to the appellant’s father in 1983, that the appellant’s father gained actual knowledge
 of his statutory rights under section 627.727 and the insurer’s failure to issue the policies in
 accordance with such requirements, and that he thereafter waived his statutory rights. 574 So.
 2d at 1152–53. Here, GEICO does not raise a waiver defense. As such, this argument is
 unavailing.
                                                28
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 29 of 35 PageID 790




        Styling its conduct as “substantial compliance” with section 627.727(2),

 GEICO relies on Travelers Insurance Company v. Quirk, 583 So. 2d 1026 (Fla. 1991), to

 argue that its offer of $1,000,000 in umbrella UM coverage to Plaintiff via the UM

 Option Form demonstrates substantial compliance with the requirement of section

 627.727(2) to notify the applicant regarding the availability of UM coverage. Doc. 35

 at 5. In Quirk, the Florida Supreme Court reviewed the language of section 627.727(2)

 and explained that the statute requires an umbrella policy issuer to “notify” the

 applicant of UM coverage availability. 583 So. 2d at 1029. As articulated in the District

 Court of Appeal’s opinion for that case, the insured’s broker did not request UM

 coverage on behalf of the insured, but filed a written rejection signed by an employee

 in his office because he believed that the insured did not desire coverage. Quirk, 563

 So. 2d at 716. The Florida Supreme Court held that the insurer “substantially

 complied” with the statute’s “notice requirement” when the insurer asked that a

 written form for rejection of UM coverage be executed, which, according to the court,

 “exceeded the requirements of the statute.” Quirk, 538 So. 2d at 1029.

        Quirk is factually distinguishable. Here, Plaintiff did not sign a written rejection

 requested by GEICO. However, the concept of substantial compliance advances

 policy considerations that apply to this case. 10       And GEICO invokes a policy



 10
   GEICO also argues that Plaintiff “was on notice, or reasonably should have been on notice,
 that the Policy did not contain UM coverage” because “the initial Policy and the renewal
 Policy declarations” advised that UM coverage was unavailable unless endorsed and UM
 coverage was not endorsed. Doc. 39 at 7–8. GEICO contends that “Plaintiff could not have
 reasonably believed to the contrary because the New Jersey policy similarly did not contain
                                             29
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 30 of 35 PageID 791




 consideration that accepting Plaintiff’s argument would operate to provide Plaintiff

 with free umbrella UM coverage forever.

        As previously discussed, the “ultimate intention” of section 627.727(2) is

 “making known to the insured the availability of non-primary UM coverage” so that

 the insured “can make a choice.” Tres, 705 So. 2d at 645. “[B]asically it only requires

 an issuer of a non-primary policy to notify an applicant of the availability of UM

 coverage.” Id. Under Strochak, the duty to offer UM coverage under section 627.727(2)

 is created when the umbrella policy is first delivered in Florida and provides coverage

 for a motor vehicle registered or principally garaged in Florida. Assuming the policy

 is a new policy (Plaintiff presumably would not argue otherwise, given the holding in

 Strochak) and Florida law applies (there has been no contention to the contrary),

 Strochak makes clear that this principle stands in the absence of an “application.”

        Reviewing the specific facts here, the parties agree that the Laphams relocated

 to Florida in 2016, and Plaintiff offers an entry from the P-Log stating “DMVR FL”

 for the 2014 Toyota to demonstrate GEICO’s verification with the Florida DMV,

 which GEICO does not challenge or dispute. Doc. 34-4 at 7; Doc. 35 at 4. As such, a

 reasonable inference to draw is that the 2014 Toyota was registered or principally

 garaged in Florida. Thus, under Strochak, this duty arose for GEICO upon the delivery

 of the policy to the Laphams in Florida following the processing of the state-to-state

 transfer.


 umbrella UM coverage.” Id. However, this strays from the requirements of section 627.727(2)
 by focusing on notice of the unavailability of coverage.
                                             30
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 31 of 35 PageID 792




        However, unlike Strochak, in which there was not a subsequent offer of UM

 coverage, GEICO made available UM coverage to Plaintiff less than a year after the

 delivery of the umbrella policy to the Laphams in Florida and long before the Subject

 Accident. Although GEICO did not make available UM coverage during the initial

 policy period of the policy upon delivery, it made the coverage available upon the

 renewal of the policy and prior to the commencement of the next policy period, during

 which time the Subject Accident occurred. Indeed, the UM Option Form made the

 availability of non-primary UM coverage known to Plaintiff so that she could make a

 choice. Specifically, the UM Option Form required Plaintiff, as a current Florida

 personal umbrella policy policyholder, to complete, sign, and return the form only if

 she: (1) desired to change the UM coverage shown on the policy renewal; (2) select

 UM coverage, if she did not currently carry UM coverage; (3) reject UM coverage; or

 (4) if she was a current policyholder and desired to continue carrying UM coverage

 and GEICO had not previously received an option form. 11 The UM Option Form



 11
    Neither party has submitted any proposed interpretation of the UM Option Form’s use of
 “reject UM coverage.” Doc. 34-10 at 14. Although Plaintiff argues that the policy provides
 coverage by operation of law as a result of GEICO’s failure to make UM coverage available
 to Plaintiff at the time of delivery, the parties agree that the policy, as it existed from the
 August 18, 2016 to August 18, 2017 policy period, did not contain an endorsement of UM
 coverage, and Plaintiff has not made any argument that GEICO should be held to provide
 the UM coverage as a result of Plaintiff’s failure to return the form. Indeed, the only argument
 that Plaintiff makes regarding the language of the UM Option Form is a speculative one which
 focuses on receipt of UM coverage, in which Plaintiff asserts that the form “would seem to
 require the insured to fill out and complete the form even if [the insured] requested UM
 [coverage] at the time of purchase,” thereby leading Plaintiff to claim that “GEICO’s mode
 of operation makes it doubly hard for the insured to receive umbrella UM required to be offered
 by the statute.” Doc. 44 at 8 (emphasis added). Plaintiff further asserts that “GEICO would
 seem to employ a two-step process that makes it less likely the insured will take the steps
                                               31
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 32 of 35 PageID 793




 clearly offered UM coverage at a limit of $1,000,000 for the umbrella policy. It is

 undisputed that Plaintiff did not return the form or otherwise request umbrella UM

 coverage. As such, GEICO made available the UM coverage to Plaintiff so that she

 could make a choice. She did not elect to obtain UM coverage. Consequently, the

 umbrella policy during the August 18, 2017 to August 18, 2018 policy period did not

 provide UM coverage. The Subject Accident occurred during this August 2017 –

 August 2018 policy period.

        But Plaintiff seeks to take this failure to make umbrella UM coverage available

 to her upon the policy’s initial delivery to the Laphams in Florida to override GEICO’s

 subsequent offer of such coverage for the operative policy period, during which time

 the Subject Accident occurred. Indeed, the facts unique to this case differ from a

 scenario in which the Subject Accident occurs after GEICO’s failure to make available

 UM coverage upon delivery of the umbrella policy, but before any subsequent offer of

 such coverage. In such an instance, Plaintiff would not have been entitled to any UM

 benefits under the umbrella policy as a result of GEICO’s failure to notify her of the

 availability of that coverage, not as a result of her election. Section 627.727(2) seeks to

 prevent this type of harm by requiring issuers of umbrella policies to ensure that the

 insured is aware of “the availability of non-primary UM coverage” so that the insured

 “can make a choice.” Tres, 705 So. 2d at 645. Section 627.727 does not treat issuers of

 umbrella policies the same as issuers of non-umbrella policies. Section 627.727(2) does


 necessary to receive umbrella UM coverage,” but does not cogently tie this assertion to the
 facts of the case. Id. (emphasis added).
                                             32
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 33 of 35 PageID 794




 not contain the same requirements as section 627.727(1). The subsections “differ[]

 substantially.” Tres, 705 So. 2d at 645. Florida law does not require an excess or

 umbrella liability insurer to provide UM coverage, but instead simply requires such an

 insurer “at least to inform its insureds of that option.” State Farm Fire & Casualty Co. v.

 Walker, No. 16-14043-CIV-ROSENBERG/LYNCH, 2017 WL 962492, at *2 (S.D.

 Fla. Feb. 28, 2017), aff’d, 749 F. App’x 839 (11th Cir. 2018). It is undisputed that

 GEICO made known to Plaintiff, the insured, the availability of non-primary UM

 coverage at the time of renewal of her policy and before the Subject Accident.

        The Court is cognizant that “section 627.727 is to be broadly and liberally

 construed,” Nieves, 49 So. 3d at 813, and of the “public policy in favor of UM

 coverage,” Ferreiro, 816 So. 2d at 141, but finding that the umbrella policy here

 provides UM coverage as a result of GEICO’s failure to make such coverage available

 upon delivery, notwithstanding GEICO’s subsequent offer, would run counter to the

 purpose of section 627.727(2) and establish a rule granting free UM coverage under an

 umbrella policy to an insured after an insurer’s notification of available UM coverage to

 the insured. The Court declines the invitation to reach this result.

        When resolving all inferences against GEICO, the arguments raised and the

 cases provided by Plaintiff do not defeat the argument that affording UM coverage

 here would result in affording free UM coverage under an umbrella policy to an

 insured after an insurer’s notification of available UM coverage to the insured. Plaintiff

 reiterates that, under Ferreiro, the policy must be construed as providing UM coverage

 as a result of GEICO’s failure to provide UM coverage to Plaintiff upon the initial
                                             33
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 34 of 35 PageID 795




 delivery of the policy to the Laphams at their Florida address. Doc. 43 at 5–6.

 However, as already discussed, Ferreiro, and the line of cases cited therein, is

 distinguishable. Plaintiff also reiterates that, under Adams, GEICO is not entitled to

 cure its initial failure to comply with section 627.727(2) and affect a change in the

 availability of UM coverage in the policy by including the UM Option Form in the

 renewal packet. Id. at 12–13. The Court previously rejected this argument.

        Additionally, Plaintiff appears to argue in passing that the renewal packet

 provided insufficient notice. For example, she argues that the cover letter of the

 renewal packet did not disclose the availability of UM coverage or “GEICO’s failure

 to comply with § 627.727(2) by not making umbrella UM available as part of the

 original policy application.” Id. at 7. She also claims that the “Important Messages”

 endorsement page of the policy did not inform Plaintiff that “‘this policy does not have

 UM coverage,’” but instead included “a cryptic statement that the policy ‘does not

 include Uninsured or Uninsured Motorist Coverages unless endorsed above.’” Id. at

 8. These arguments ignore the UM Option Form and are otherwise unpersuasive. 12

        Therefore, based on the foregoing analysis and the distinctive facts of this case,

 there is no genuine issue as to any material fact and GEICO, as the moving party, is

 entitled to judgment as a matter of law.



 12
   Plaintiff’s provision of an application form “apparently in use” by GEICO “since 2006” to
 argue that the form “does not contain the offer of UM coverage required by the statute” and
 that “GEICO’s regular business practice ignores the plain requirements of section 627.727(2)
 by failing to include and offer UM coverage in the policy application” is also unpersuasive.
 Doc. 43 at 8.
                                             34
Case 8:19-cv-02016-CEH-AAS Document 60 Filed 03/31/21 Page 35 of 35 PageID 796




    IV.   CONCLUSION

       Accordingly, it is hereby ORDERED AND ADJUDGED:

       1. Defendant Government Employees Insurance Company’s Motion for Final

          Summary Judgment (Doc. 39) is GRANTED.

       2. Plaintiff’s Motion for Summary Judgment (Doc. 35) is DENIED.

       3. The Clerk is directed to enter JUDGMENT in favor of Defendant

          Government Employees Insurance Company and against Plaintiff Sheila

          Lapham.

       4. The Clerk is further directed to terminate all pending motions and close this

          case.

       DONE AND ORDERED in Tampa, Florida on March 31, 2021.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any




                                          35
